Citation Nr: 0943161	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-05 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.  
 

FINDING OF FACT

1.  The Veteran served on active duty from June 1972 to April 
1974.

2.  On September 29, 2009, prior to the promulgation of a 
decision in the appeal of the claim for service connection 
for a psychiatric disability, the Board received notification 
from the appellant that he requested a withdrawal of this 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection 
for a psychiatric disability have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204. 

In a written submission received on September 29, 2009, the 
appellant withdrew the appeal of the claim for service 
connection for a psychiatric disability.  Therefore, no 
allegations of errors of fact or law remain for appellate 
consideration on this appeal.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and the appeal is 
dismissed.
 

ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


